Title: From Thomas Jefferson to Benjamin Harrison, 13 June 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council, June 13. 1780.

The supplies of cloathing and of other necessaries actually procured for the officers of the Virginia troops having been very far short of what an act of the legislature had authorised them to call for, and it being evident to the Executive from a view of the supplies on hand provided by the board instituted for that purpose, and of the means now in their hands for making future provision, that there is no prospect that those allowances can be fully procured, I beg leave to bring the subject under the consideration of the legislature. Whether, on a revision of the allowance, it may or may not be found greater than is necessary, is a question for them alone to decide. The difference however between that allowance and what is actually received by the officers had produced a claim for compensation which is the subject of the within letter and requires legislative explanation. These deficiencies have been the cause of very real sufferings to the officers, of much discontent, and have produced the most distressing applications to the Executive. They have been more severely felt by the gentlemen serving within the state than by those engaged in more active scenes of duty, the latter having been supposed more exposed to wants with less means of supplying them.
I have the honor to be with all possible respect and esteem Sir your most obedient & most humble servt.

Th: Jefferson

